



Exhibit 10.04


EMPLOYMENT AGREEMENT


This is an Employment Agreement (“Agreement” or “Employment Agreement”) entered
into between EQT Corporation (“EQT” or the “Company”) and Philip P. Conti
(“Employee”).
WHEREAS, Employee has informed EQT of his intention to retire from EQT in 2016;
and
WHEREAS, EQT and Employee have agreed that Employee will step down from his
position as Senior Vice President & Chief Financial Officer of EQT Corporation
upon the earlier of: (i) April 1, 2016; or (ii) when his successor begins
employment with EQT Corporation (the “Step Down Date”); and
WHEREAS, following the Step Down Date, in order to facilitate a smooth
transition to his successor, Employee has agreed to assume the position of
Senior Vice President, Special Projects for EQT and EQT has agreed to permit
Employee to remain employed (subject to the terms of this Agreement) for the
remainder of calendar year 2016 which will allow Employee to vest in certain
long-term incentive awards; and
WHEREAS, Employee will discontinue full time employment with EQT on January 2,
2017 but will remain employed by EQT pursuant to the Executive Alternative Work
Arrangement Employment Agreement (referenced below and modified as contemplated
hereby) in accordance with Section 9 of the Non-Compete Agreement (referenced
below and modified as contemplated hereby);
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:
1.The term of this Agreement is from the date upon which this Agreement becomes
effective through January 2, 2017. Effective at 12:01 a.m. on January 2, 2017,
Employee will discontinue full time employment with EQT.
2.Through the Step Down Date, Employee will continue in his Senior Vice
President and Chief Financial Officer position with EQT, his Senior Vice
President and Chief Financial Officer position with EQT GP Services, LLC (the
“EQGP General Partner”), and his Senior Vice President and Chief Financial
Officer position with EQT Midstream Services, LLC (the “EQM General Partner”).
Effective on the Step Down Date, Employee will be assigned the title of Senior
Vice President, Special Projects and Principal Financial Officer for EQT, the
EQGP General Partner and the EQM General Partner, reporting in each case to
David L. Porges, Chief Executive Officer of each entity. Employee will remain
Principal Financial Officer for EQT, the EQGP General Partner and the EQM
General Partner from the Step Down Date through the filing of EQT’s, the EQGP
General Partner’s and the EQM General Partner’s first quarter 2016 Forms 10-Q
(for the purpose of signing EQT’s, the EQGP General Partner’s and the EQM
General Partner’s first quarter 2016 Forms 10-Q and related certifications).
Employee will, and does hereby, resign as Principal Financial Officer of EQT,
the EQGP General Partner and the EQM General Partner and as Senior Vice
President, Special Projects of the EQGP General Partner and the EQM General
Partner as of the date immediately following the filing of such Forms 10-Q or on
such earlier date as may be selected by the Company; upon such


-1-

--------------------------------------------------------------------------------





resignation Employee will cease to be an “executive officer” of such entities
for Section 16 purposes or any other purpose. Effective on the Step Down Date,
Employee will, and does hereby, resign as a director of the EQGP General
Partner. EQT and Employee agree that the changes in his terms and conditions of
employment described in this Agreement (including those described above) are the
result of Employee’s decision to voluntarily discontinue full time employment
with EQT and do not permit Employee to resign for “Good Reason” (as defined in
Section 3 of the Amended and Restated Confidentiality, Non-Solicitation and
Non-Competition Agreement dated July 29, 2015, a copy of which is attached
hereto as Exhibit C (the “Non-Compete Agreement”)).


3.EQT and Employee hereby agree to amend the Non-Compete Agreement and the
Executive Alternative Work Arrangement Employment Agreement attached thereto as
Exhibit A (“EAWA Employment Agreement”) as follows:


a.    Non-Compete Agreement – Replace Paragraph 9 with the following:


Executive Alternative Work Arrangement Employment Status. As part of
the Original Agreement, Employee elected to participate in the “Executive
Alternative Work Arrangement” program upon Employee’s voluntary discontinuance
of full-time status. The Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee incurs a
termination of employment that meets each of the following conditions (an
“Eligible Termination”): (a) Employee’s employment is terminated by the Company
for any reason other than Cause or Employee gives the Company (delivered to the
Vice President and Chief Human Resources Officer) at least 90 days’ advance
written notice of Employee’s intention to discontinue employment, and (b)
Employee’s employment shall not have been terminated by Employee for Good
Reason. The terms and conditions of Employee’s Executive Alternative Work
Arrangement, which were set forth in an Executive Alternative Work Arrangement
Employment Agreement attached as Exhibit A to the Original Agreement and were
revised and updated by the Non-Compete Agreement, are again being revised and
updated by the Employment Agreement between the Company and the Employee (the
“Employment Agreement”), and are set forth in the form of a Revised Executive
Alternative Work Arrangement Employment Agreement attached as Exhibit B to the
Employment Agreement. Employee and the Company agree to execute a Revised
Executive Alternative Work Arrangement Employment Agreement, in a form
substantially similar to the one attached to the Employment Agreement as Exhibit
B, within 90 days prior to Employee’s relinquishment of full-time status, which
agreement will become effective automatically on the day following Employee’s
Eligible Termination. Without limiting the foregoing, Employee agrees that
he/she will not be eligible for the Executive Alternative Work Arrangement,
including the post-employment benefits described therein, if Employee’s
termination of employment is not an Eligible Termination.
 
b.    EAWA Employment Agreement


(i)
Replace the caption of the agreement with the following:



Revised Executive Alternative Work Arrangement Employment
Agreement


(ii)
Replace the first Paragraph with the following:



-2-

--------------------------------------------------------------------------------







This is a Revised Executive Alternative Work Arrangement Employment
Agreement (“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Philip P. Conti (“Employee”).


(iii)
Replace the first “Whereas” Clause with the following:



WHEREAS, Employee is an employee of EQT who desires to discontinue
full-time employment with EQT but continue employment with EQT on a part-time
basis; and


(iv)
Replace Paragraph 7 with the following:



Except as provided for in Paragraph 6 of the Employment Agreement
between the Employee and EQT dated March, 2016 (“Employment Agreement”) which
provides for Employee’s continued eligibility for a bonus payment for the 2016
plan year of the 2011 EQT Corporation Executive Short-Term Incentive Plan
(“ESTIP”), Employee is not eligible to receive bonus payments under any
short-term incentive plans of EQT. Except for grants of non-employee director
awards to an individual solely because such individual serves on the Board of
Directors of the Company or an affiliate, Employee is not eligible to receive
any new grants under EQT’s long-term incentive plans, programs or arrangements.


(v)
Replace Paragraph 8 with the following:



Effective not later than the commencement of this Executive Alternative
Work Arrangement, Employee shall be deemed to have retired for purposes of
measuring vesting and/or post‑termination exercise periods of all forms of long
term incentive awards. The timing of any payments for such awards will be as
provided in the underlying plans, programs or arrangements and is subject to any
required six-month delay in payment if Employee is a “specified employee” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) at
the time of Employee’s separation from service, with respect to payments made by
reason of Employee’s separation from service. Nothing in this paragraph 8
(including the first sentence of this Paragraph 8) , or in paragraph 7, shall
prevent (a) the continued vesting of previously granted long-term incentive
awards to the extent the award agreement therefore expressly contemplates
continued vesting while the recipient serves as a member of the Board of
Directors of the Company or an affiliate or (b) grants of non-employee director
awards to an individual solely because such individual serves on the Board of
Directors of the Company or an affiliate. Notwithstanding anything contained
herein to the contrary, any special vesting and/or payment provisions applicable
to Employee’s long-term incentive awards pursuant to that certain Amended and
Restated Confidentiality, Non-Solicitation and Non-Competition Agreement between
EQT and Employee dated July 29, 2015 (as amended from time to time, the
“Non-Competition Agreement”) shall apply and be given effect.


(vi)
Replace Paragraph 24 with the following:



This Agreement supersedes all prior agreements and understandings
between EQT and Employee with respect to the subject matter hereof (oral or
written), including but not limited to Section 3 of the Non-Competition
Agreement. It is understood and agreed, however, that the following shall
continue to remain in effect: (i) the covenants as to non-


-3-

--------------------------------------------------------------------------------





competition, non-solicitation, confidentiality and nondisclosure contained in
Sections 1 and 2 of the Non-Competition Agreement as modified herein, along with
the provisions in Sections 4, 5, 6, 7, 11 and 12 of the Non-Competition
Agreement; (ii) the Amended and Restated Indemnification Agreement made as of
December 3, 2008 between EQT and the Employee; (iii) the covenants contained in
the Employment Agreement and the Supplemental Release And Amendment to the
Revised Executive Work Arrangement Employment Agreement; and (iv) the
compensation plans, compensation programs and compensation agreements identified
in this Agreement, the Employment Agreement and the Supplemental Release And
Amendment to the Revised Executive Work Arrangement Employment Agreement.


(vii)
Replace Paragraph 25 with the following:



This Agreement may not be changed, amended, or modified except by the
Supplemental Release And Amendment to the Revised Executive Work Arrangement
Employment Agreement or by a written instrument signed by both parties, provided
that the Company may amend this Agreement from time to time without Employee’s
consent to the extent deemed necessary or appropriate, in its sole discretion,
to effect compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.


4.Provided he remains eligible pursuant to the terms of Section 9 of the
Non-Compete Agreement as amended by Paragraph 3 above and the EAWA Employment
Agreement as amended by Paragraph 3 above (the “Revised EAWA Employment
Agreement”), Employee will execute the Revised EAWA Employment Agreement
attached hereto as Exhibit B within the 90-day period immediately preceding
January 2, 2017, and he will become an EAWA employee of EQT pursuant to the
terms of the Revised EAWA Employment Agreement as of January 2, 2017. Upon
Employee’s execution of this Agreement and expiration of the revocation period
set forth in Paragraph 17 below, Employee will be deemed to have satisfied his
90-day advance written notice of his intention to discontinue employment
requirement under Paragraph 9 of the Non-Compete Agreement.


5.From the date upon which this Agreement becomes effective through January 2,
2017, EQT shall continue to pay Employee at his current annual salary rate of
$431,400, to be paid in bi‑weekly payments in accordance with EQT’s current
payroll practices, and Employee shall continue as a participant in EQT’s health,
welfare and retirement (including any Company contributions under the Payroll
Deduction and Contribution Plan) benefits programs based upon his current
elections and at the current employee co‑payments.
6.Employee has been designated by the Management Development & Compensation
Committee as a participant under, and will remain eligible for a bonus payment
for the 2016 plan year of, the 2011 EQT Corporation Executive Short-Term
Incentive Plan (“ESTIP”), consistent with the terms thereof. Neither the
position changes contemplated by this Agreement in 2016 nor the transition to an
EAWA employee of EQT in 2017, shall constitute a demotion for purposes of
Section 10(b) of the ESTIP or a resignation for purposes of 10(d) of the ESTIP.


-4-

--------------------------------------------------------------------------------





7.Employee’s participation in, and potential financial rewards under, the
long-term incentive programs described below shall continue from and after the
date hereof consistent, in each case, with the terms of the applicable program,
as the same may be amended from time to time for all participants of such
program. Subparagraphs a through d describe the treatment of Employee’s awards
under such programs based upon the conditions described therein as supplemented,
if at all, by amendments adopted after the date hereof applicable to recipients
of such awards generally. In the event of a conflict between this Paragraph 7
and the applicable program documents, the applicable program documents shall
prevail.
a.
2014 Executive Performance Incentive Program (the “2014 EPIP”). Upon Employee’s
discontinuation of full time employment with EQT on January 2, 2017 and his
execution and non-revocation of the Supplemental Release described in Paragraph
8 below, all Share Units granted to him under the 2014 EPIP will continue to
vest in accordance with the 2014 EPIP, the applicable participant award
agreement, this Agreement and the Revised Executive Alternative Work Arrangement
Employment Agreement, (as amended by the Supplemental Release and Amendment to
the Revised Executive Alternative Work Arrangement Employment Agreement in the
form attached hereto as Exhibit A).



b.
2015 Executive Performance Incentive Plan (the “2015 EPIP”). Employee’s vesting
rights to the Share Units granted under the 2015 EPIP will be governed by the
terms of the 2015 EPIP and the applicable participant award agreement.



c.
2014 Stock Options. Employee was granted 21,100 non-qualified stock options on
January 1, 2014 under the Company’s 2009 Long-Term Incentive Plan (the “2014
Options”). Provided Employee remains employed by EQT through January 1, 2017
under the terms of this Agreement, he shall become fully vested in 100% of his
2014 Options. He may exercise the vested 2014 Options at any time before the
earlier of (i) January 1, 2024, or (ii) one year after Employee’s death or
disability. To the extent not exercised in accordance with the preceding
sentence, the vested 2014 Options will expire.



d.
2015 Stock Options. Employee’s vesting rights to the stock options granted to
Employee on January 1, 2015 will be governed by the terms of the 2014 Long-term
Incentive Plan and the applicable participant award agreement.

Capitalized terms used in this Paragraph 7 and not otherwise defined in this
Agreement are used herein as defined in the applicable program award
documentation. The payments provided under this Paragraph 7 shall be subject to
applicable tax and payroll withholdings.


8.Provided Employee remains employed by the Company through January 2, 2017
under the terms of this Agreement, and that he executes and does not revoke the
Supplemental Release and Amendment to the Revised Executive Alternative Work
Arrangement Employment Agreement (“Supplemental Release”) in the form attached
hereto as Exhibit A, EQT agrees to


-5-

--------------------------------------------------------------------------------





amend the Revised EAWA Employment Agreement to allow the Share Units awarded to
Employee under the 2014 Executive Performance Incentive Program (“2014 EPIP”) to
continue to vest while he is an EAWA employee in good standing. The amendment to
the Revised EAWA Employment Agreement allowing Employee’s Share Units under the
2014 EPIP to continue to vest is set forth in the Supplemental Release attached
hereto as Exhibit A which shall automatically become effective upon Employee’s
execution of the Supplemental Release and expiration of the revocation period
set forth therein. Employee acknowledges that EQT’s agreement to amend the
Revised EAWA Employment Agreement is in exchange for his execution and
non-revocation of the Supplemental Release and that absent the Supplemental
Release becoming effective he would not be entitled to the continued vesting of
his Share Units under the 2014 EPIP described therein.


9.Employee, upon reasonable notice and at reasonable times, agrees to cooperate
with the Company in the defense of litigation and in related investigations of
any claims or actions now in existence or that may be threatened or brought in
the future relating to events or occurrences that transpired while Employee was
employed by the Company.


10.EQT’s obligation to provide the amendments to the Revised EAWA Employment
Agreement described in Paragraph 8 shall be subject to Employee’s execution of
the Supplemental Release attached as Exhibit A and incorporated into this
Agreement. Upon Employee’s discontinuation of full time employment with EQT on
January 2, 2017, he will have 21 days to consider the Supplemental Release and
decide whether to sign it. Upon execution, Employee will have seven days in
which he can revoke his acceptance of the Supplemental Release. EQT will have no
obligation to provide the amendments to the Revised EAWA Employment Agreement
described in Paragraph 8 until the Supplemental Release becomes effective.


11.It is understood and agreed that Employee will not be entitled to any
vacation benefits for calendar year 2017.


12.In consideration for EQT’s commitments herein, Employee, on behalf of
himself, his heirs, representatives, estates, successors and assigns, does
hereby irrevocably and unconditionally release and forever discharge EQT, its
predecessors, subsidiaries, affiliates, and benefit plans, and their past,
present and future officers, directors, trustees, administrators, agents and
employees, as well as the heirs, successors and assigns of any such persons or
such entities (hereinafter severally and collectively called “Releasees”) from
any and all suits, actions, causes of action, damages and claims, known and
unknown, that Employee has or may have against any of the Releasees for any
acts, practices or events up to and including the date he signs this Agreement,
except for the performance of the provisions of this Agreement, it being the
intention of Employee to effect a general release of all such claims. This
release includes any and all claims under any possible legal, equitable,
contract, tort, or statutory theory, including but not limited to any claims
under Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Civil Rights Act of
1991, the Genetic Information Nondiscrimination Act, the Pennsylvania Human
Relations Act, the City of Pittsburgh Human Relations Ordinance, all as amended,
and other federal, state, and local statutes, ordinances, executive orders,
regulations and other laws prohibiting discrimination in employment, the federal
Employee Retirement Income Security Act of 1974, as amended, and


-6-

--------------------------------------------------------------------------------





state, federal or local law claims of any other kind whatsoever (including
common law tort and contract claims) arising out of or in any way related to
Employee’s employment with EQT. Employee also specifically releases all
Releasees from any and all claims or causes of action for the fees, costs and
expenses of any and all attorneys who have at any time or are now representing
him in connection with this Agreement or in connection with any matter released
in this Agreement. Notwithstanding the preceding sentence, nothing shall
prohibit Employee from having any attorneys’ fees incurred by him in connection
with the negotiation, execution and delivery of this Agreement reimbursed by EQT
through his estate, tax, and financial planning perquisite.


The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under the Company's plans; any right to enforce this Agreement; and any claims
based on acts or events occurring after Employee signs this Agreement.  Nothing
in this Agreement prevents a challenge to the validity of the Agreement or
prohibits the filing of a charge or complaint with, or testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
Equal Employment Opportunity Commission. Notwithstanding the foregoing, nothing
herein shall (a) limit or otherwise affect Employee’s ability to exercise his
rights under the Amended and Restated Indemnification Agreement made as of
December 3, 2008 between EQT and the Employee, or (b) amend or otherwise modify
Employee’s ability to make a claim under insurance policies maintained by EQT or
its affiliates for the benefit of directors and officers of EQT and its
affiliates.


13.Employee warrants that he has no actions now pending against Releasees in any
court of the United States or any State thereof based upon any acts or events
arising out of or related to his employment with EQT. Notwithstanding any other
language in this Agreement, the parties understand that this agreement does not
prohibit Employee from filing an administrative charge of alleged employment
discrimination under Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, the Americans with Disabilities Act or the Equal Pay Act.
Employee, however, waives his right to monetary or other recovery should any
federal, state or local administrative agency pursue any claims on his behalf
arising out of or relating to his employment with any of the Releasees. This
means that by signing this Agreement, Employee will have waived any right he had
to obtain a recovery if an administrative agency pursues a claim against any of
the Releasees based on any actions taken by any of the Releasees up to the date
of the signing of this Agreement and the Supplemental Release, and that Employee
will have released the Releasees of any and all claims of any nature arising up
to the dates of the signing of this Agreement and the Supplemental Release.


14.Employee agrees that (unless otherwise required by law or legal process) he
will not, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether oral or in writing, whether in tangible format,
electronic format, or otherwise, that might reasonably be construed to be
derogatory, critical, negative or disparaging about EQT (including its business
operations and practices), its past or present officers, administrators,
managers, directors, trustees or


-7-

--------------------------------------------------------------------------------





employees and/or detrimental towards EQT’s business reputation or goodwill.
Employee likewise shall not cause, assist, solicit or encourage anyone else to
engage in any of the foregoing behavior. Nothing in this Paragraph 14 shall be
construed to limit or otherwise modify in any respect Employee’s obligation to
fulfill his duties as a director of the EQM General Partner.


15.By entering into this Agreement, EQT in no way admits that it or any of the
Releasees has treated Employee unlawfully or wrongfully in any way. Neither this
Agreement nor the implementation thereof shall be construed to be, or shall be
admissible in any proceedings as, evidence of any admission by EQT or any of the
Releasees of any violation of or failure to comply with any federal, state, or
local law, ordinance, agreement, rule, regulation or order.


16.Employee expressly warrants that he was advised to consult with an attorney
prior to executing this Agreement. He acknowledges that he has been afforded the
opportunity to consider this Agreement for a period of at least twenty-one (21)
calendar days, which is a reasonable period of time, that he has carefully read
this Agreement, that he understands completely its contents and that he has
executed the same of his own free will, act and deed. If Employee signs this
Agreement in less than twenty-one (21) calendar days, he acknowledges that he
has thereby waived his right to the full twenty-one (21) day period.


17.Employee will have a period of seven (7) calendar days following his
execution of this Agreement to revoke it, and this Agreement will not be
effective or enforceable prior to the expiration of that seven-day revocation
period. If Employee does not advise Charlene Petrelli, Vice President and Chief
Human Resources Officer, 625 Liberty Avenue, Pittsburgh, PA 15222 in writing
that he revokes this Agreement within seven (7) calendar days of his execution
of it, he understand that this Agreement will be effective and enforceable.


18.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.


19.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


20.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.


21.Except (i) as provided in the second sentence of this paragraph; (ii) for the
Amended and Restated Indemnification Agreement made as of December 3, 2008
between EQT and the Employee; and (iii) as otherwise expressly set forth in this
Agreement, this Agreement, including the Exhibits attached hereto which are
incorporated herein and the compensation plans, compensation programs and
compensation agreements identified in this Agreement and the Exhibits, contains
the entire agreement between the parties and it supersedes all prior agreements
and understandings between EQT and Employee (oral or written). Notwithstanding
the foregoing, Employee’s covenants and obligations set forth in the Non-Compete
Agreement, in each case to the extent not inconsistent with this Agreement,
remain in full force and effect.


-8-

--------------------------------------------------------------------------------





22.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties.


23.EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF
THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY EXECUTING AND
ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
INTENDING TO BE LEGALLY BOUND BY IT.








IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION


By:/s/ Charlene Petrelli   
Charlene Petrelli 
Vice President and
Chief Human Resources Officer




3/17/2016
Date


 




/s/ Philip P. Conti
Philip P. Conti






3/17/2016
Date









-9-

--------------------------------------------------------------------------------








EXHIBIT A
SUPPLEMENTAL RELEASE AND AMENDMENT TO THE REVISED EXECUTIVE ALTERNATIVE WORK
ARRANGEMENT EMPLOYMENT AGREEMENT (“Supplemental Release”)


I, PHILIP P. CONTI, (herein also “Employee”) on behalf of myself, my heirs,
representatives, estate, successors and assigns, do hereby irrevocably and
unconditionally release and forever discharge EQT Corporation, its predecessors,
subsidiaries, affiliates, and benefits plans, and their past, present and future
officers, directors, trustees, administrators, agents and employees, as well as
the heirs, successors and assigns of any of such persons or such entities
(hereinafter severally and collectively called “Releasees”) from any and all
claims, known and unknown, that I have or may have against any of the Releasees
for any acts, practices or events occurring during the period from the date I
signed the Employment Agreement (copy attached) up to and including the date I
sign this Supplemental Release. This Supplemental Release includes any and all
claims under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act,
as amended, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Americans With Disabilities Act, the Family Medical
Leave Act, the Pennsylvania Human Relations Act, the City of Pittsburgh Human
Relations Ordinance, and other federal, state and local statutes, ordinances,
executive orders, regulations and other laws prohibiting discrimination in
employment, the federal Employee Retirement Income Security Act of 1974, and
state, federal or local law claims of any other kind whatsoever, including
common law tort and contract claims and any claims for the fees, costs and
expenses of any and all attorneys who have at any time or are now representing
me in connection with this Supplemental Release or in connection with any matter
released in this Supplemental Release. Notwithstanding the preceding sentence,
nothing shall prohibit Employee from having any attorneys’ fees incurred by him
in connection with the execution and delivery of this Supplemental Release
reimbursed by EQT through his estate, tax, and financial planning perquisite. It
is understood, however, that this release does not include claims regarding
performance under the aforementioned Employment Agreement, the Exhibits attached
thereto including the Revised Executive Alternative Work Arrangement Employment
Agreement (as modified by this Supplemental Release), and the compensation
plans, programs and agreements identified in the Employment Agreement and in the
Exhibits attached thereto or claims which are not subject to waiver as a matter
of law. Notwithstanding the foregoing, nothing herein shall (a) limit or
otherwise affect Employee’s ability to exercise his rights under the Amended and
Restated Indemnification Agreement made as of December 3, 2008 between EQT and
the Employee, or (b) amend or otherwise modify Employee’s ability to make a
claim under insurance policies maintained by EQT or its affiliates for the
benefit of directors and officers of EQT and its affiliates.


I further understand and agree that the payments and benefits described in the
Employment Agreement (with the exception of the compensation for my actual time
worked, the compensation and benefits owed to me under the Revised EAWA
Employment Agreement and the continued vesting of the 2014 Executive Performance
Incentive Program contemplated by the amendment to the Revised EAWA Employment
Agreement set forth below) encompass all compensation due and owing to me in
connection with my employment with EQT and my discontinuation of full time
employment with EQT, and that EQT will not be required to make any further
payments to me whatsoever of any kind, including (but not limited to) any
salary, bonus,





--------------------------------------------------------------------------------





long-term incentive or severance payments, any payments under Section 3 of the
Non-Compete Agreement, sick leave benefits, etc.


I acknowledge that I have been provided 21 calendar days to consider this
Supplemental Release, and advised to consult with an attorney about it.


I understand that for a period of seven days following my signing this
Supplemental Release, I may revoke it by delivery of a written notice revoking
same to the office of Charlene Petrelli, EQT Corporation, 625 Liberty Avenue,
Suite 1700, Pittsburgh, PA, 15222.


I understand that, pursuant to Paragraph 8 of the Employment Agreement, upon my
execution of this Supplemental Release and expiration of the seven day
revocation period, my Revised EAWA Employment Agreement will be automatically
amended without further action by me or the Company by replacing Paragraph 8 of
the Revised EAWA Employment Agreement with the following (with such replacement
to be retroactively effective to the commencement of the term set forth in
Paragraph 1 of Revised EAWA):


Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of any payments for such awards will be as provided
in the underlying plans, programs or arrangements and is subject to any required
six-month delay in payment if Employee is a “specified employee” under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the time
of Employee’s separation from service, with respect to payments made by reason
of Employee’s separation from service. Notwithstanding this paragraph 8
(including the first sentence of this Paragraph 8), and paragraph 7 above (a)
the previously granted long-term incentive awards under and pursuant to the 2014
Executive Performance Incentive Program and applicable participant award
agreement shall vest, if at all, in accordance with the terms of such Program
and agreement, provided, however, that neither the position changes contemplated
by the Employment Agreement in 2016 nor the transition to an EAWA employee of
EQT in 2017, shall constitute changes of position to non-program eligible
positions for purposes of Section 7(d) of such Program or a resignation or
retirement for purposes of Section 7(a) of such Program, (b) previously granted
long-term incentive awards that expressly contemplate continued vesting while
the recipient serves as a member of the Board of Directors of the Company or an
affiliate shall vest, if at all, in accordance with the terms of such awards,
and (c) grants of non-employee director awards to an individual solely because
such individual serves on the Board of Directors of the Company or an affiliate
shall vest, if at all, in accordance with the terms of such awards.


_________________________________
Philip P. Conti






_________________________________
Date





--------------------------------------------------------------------------------





EXHIBIT B







--------------------------------------------------------------------------------








REVISED EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is a Revised Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Philip P. Conti (“Employee”).
WHEREAS, Employee is an employee of EQT who desires to discontinue
full-time employment with EQT but continue employment with EQT on a part-time
basis; and


WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and


WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;


NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:


1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.


2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).


3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year period in Executive Alternative Work Arrangement employment status, EQT
requests Employee


    

--------------------------------------------------------------------------------





to provide less than 100 hours of service, EQT shall pay Employee for a minimum
of 100 hours of service (regardless of the actual number of hours of service),
with any remaining amount owed payable on the next regularly scheduled payroll
date following the end of the applicable one-year period. If either party
terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.
4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Except as provided for in Paragraph 6 of the Employment Agreement between the
Employee and EQT dated March, 2016 (“Employment Agreement”) which provides for
Employee’s continued eligibility for a bonus payment for the 2016 plan year of
the 2011 EQT Corporation Executive Short-Term Incentive Plan (“ESTIP”), Employee
is not eligible to receive bonus payments under any short-term incentive plans
of EQT. Except for grants of non-employee director awards to an individual
solely because such individual serves on the Board of Directors of the Company
or an affiliate, Employee is not eligible to receive any new grants under EQT’s
long-term incentive plans, programs or arrangements.


-2-

--------------------------------------------------------------------------------





8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of any payments for such awards will be as provided
in the underlying plans, programs or arrangements and is subject to any required
six-month delay in payment if Employee is a “specified employee” under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the time
of Employee’s separation from service, with respect to payments made by reason
of Employee’s separation from service. Nothing in this paragraph 8 (including
the first sentence of this Paragraph 8) , or in paragraph 7, shall prevent (a)
the continued vesting of previously granted long-term incentive awards to the
extent the award agreement therefore expressly contemplates continued vesting
while the recipient serves as a member of the Board of Directors of the Company
or an affiliate or (b) grants of non-employee director awards to an individual
solely because such individual serves on the Board of Directors of the Company
or an affiliate. Notwithstanding anything contained herein to the contrary, any
special vesting and/or payment provisions applicable to Employee’s long-term
incentive awards pursuant to that certain Amended and Restated Confidentiality,
Non-Solicitation and Non-Competition Agreement between EQT and Employee dated
July 29, 2015 (as amended from time to time, the “Non-Competition Agreement”)
shall apply and be given effect.
9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s


-3-

--------------------------------------------------------------------------------





separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.
11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is


-4-

--------------------------------------------------------------------------------





understood and agreed that if Employee’s employment as an Executive Alternative
Work Arrangement employee terminates for any reason in the midst of any one-year
term period as provided under this Agreement (including, without limitation, a
termination pursuant to Sections 4, 12 or 17 of this Agreement), the covenants
as to non-competition and non-solicitation contained in the Non-Competition
Agreement shall remain in effect throughout the remainder of that one-year term
and for a period of twenty-four (24) months, in the case of non-competition
covenants, and thirty-six (36) months, in the case of non-solicitation
covenants, months thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.
18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that


-5-

--------------------------------------------------------------------------------





such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Pittsburgh, Pennsylvania in accordance with this Section 18 of this
Agreement and the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”). The matter shall be heard and decided, and awards, if any,
rendered by a panel of three (3) arbitrators (the “Arbitration Panel”). EQT and
the Employee shall each select one arbitrator from the AAA National Panel of
Commercial Arbitrators (the “Commercial Panel”) and AAA shall select a third
arbitrator from the Commercial Panel. Any award rendered by the Arbitration
Panel shall be final, binding and confidential as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof.
19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.
21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the following shall continue to remain in
effect: (i) the covenants as to non-competition, non-solicitation,
confidentiality and nondisclosure contained in Sections 1 and 2 of the
Non-Competition Agreement as modified herein, along with the provisions in
Sections 4, 5, 6, 7, 11 and 12 of the Non-Competition Agreement; (ii) the
Amended and Restated Indemnification Agreement made as of December 3, 2008
between EQT and the Employee; (iii) the covenants contained in the Employment
Agreement and the Supplemental Release And Amendment to the Revised Executive
Work Arrangement Employment Agreement; and (iv) the compensation plans,
compensation programs and compensation agreements identified in this Agreement,
the


-6-

--------------------------------------------------------------------------------





Employment Agreement and the Supplemental Release And Amendment to the Revised
Executive Work Arrangement Employment Agreement.
25.This Agreement may not be changed, amended, or modified except by the
Supplemental Release And Amendment to the Revised Executive Work Arrangement
Employment Agreement or by a written instrument signed by both parties, provided
that the Company may amend this Agreement from time to time without Employee’s
consent to the extent deemed necessary or appropriate, in its sole discretion,
to effect compliance with Section 409A of the Code, including regulations and
interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Employee.
(Signatures on following page)


-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION                            EMPLOYEE
By:_________________________    ___________________________
Name: Philip P. Conti
____________________________    ___________________________
Title                                                     Date
_______________________________
Date










-8-

--------------------------------------------------------------------------------








EXHIBIT C




    

--------------------------------------------------------------------------------








AMENDED AND RESTATED
CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This AMENDED AND RESTATED CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (this “Agreement”) is entered into and effective as of July 29, 2015,
by and between EQT Corporation, a Pennsylvania corporation (EQT Corporation and
its subsidiary companies are hereinafter collectively referred to as the
“Company”), and Philip P. Conti (the “Employee”). This Agreement amends and
restates in its entirety that certain Confidentiality, Non-Solicitation and
Non-Competition Agreement by and between the Company and the Employee originally
dated as of September 8, 2008, as amended effective January 1, 2014 and January
1, 2015 (the “Original Agreement”).
WITNESSETH:
WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain or continue to obtain certain confidentiality,
non-competition and non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
which amends and restates the Original Agreement, in exchange for the Company's
agreement to pay the severance benefits described in Section 3 below in the
event that Employee's employment with the Company is terminated in certain
circumstances; and
WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Change of Control Agreement, originally dated as of September 8, 2008,
and previously amended and restated as of February 19, 2013 (the “Change of
Control Agreement”);
WHEREAS, the Company and Employee are terminating the Change of Control
Agreement by mutual agreement pursuant to the Termination of Amended and
Restated Change of Control Agreement (the “Termination Agreement”) being entered
into concurrently herewith, and desire and intend that this Agreement shall
replace and supersede the Change of Control Agreement in its entirety; and
WHEREAS, the Company and Employee acknowledge and agree that this Agreement
shall not be effective unless and until the Termination Agreement shall have
been executed and delivered by the Company and the Employee;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


    

--------------------------------------------------------------------------------





1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee's employment with the Company. Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses. Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.
Restricted Territory shall mean (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.


2



--------------------------------------------------------------------------------





Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his/her own
behalf or on behalf of any other person or entity solicit or induce, or cause
any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his/her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he/she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 2 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.


3



--------------------------------------------------------------------------------





3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his/her employment for Good Reason (as defined below), the Company
shall provide Employee with the following:
(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times the average annual incentive (bonus) payment earned by
the Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date;
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $200,000;
(e) Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the 2009 EQT Corporation Long-Term Incentive Plan (as amended,
the “2009 LTIP”), the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
the EQT Midstream Services, LLC 2012 Long-Term Incentive Plan (as amended from
time to time, and including any successor plan thereto, the “2012 LTIP”), the
EQT GP Services, LLC 2015 Long-Term Incentive Plan (as amended from time to
time, and including any successor plan thereto, the “2015 LTIP”), and any other
long-term incentive plan of the Company (the 2009 LTIP, the 2014 LTIP, the 2012
LTIP, the 2015 LTIP and any other long-term incentive plan of the Company are,
collectively, the “LTIPs”) shall immediately become vested and exercisable in
full and/or all restrictions on such awards shall lapse (for avoidance of doubt,
this provision shall supersede any provision to the contrary contained in any
award agreement or program); and
(f) Subject to Section 14 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in addition to any payments and/or
benefits to which the Employee would otherwise be entitled under the EQT
Corporation Severance Pay Plan (as amended from


4



--------------------------------------------------------------------------------





time to time). The Company’s obligation to provide the payments and benefits
under this Section 3 shall be contingent upon the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his/her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his/her termination not later than 30 days after such
termination.
Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.
4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed


5



--------------------------------------------------------------------------------





the scope permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company’s legitimate business
interests and may be enforced by the Company to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.
8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.
9.    Executive Alternative Work Arrangement Employment Status. As part of the
Original Agreement, Employee elected to participate in the “Executive
Alternative Work Arrangement” program upon Employee’s voluntary discontinuance
of full-time status. The Executive Alternative Work Arrangement classification
will be automatically assigned to Employee if and when Employee incurs a
termination of employment that meets each of the


6



--------------------------------------------------------------------------------





following conditions (an “Eligible Termination”): (a) Employee’s employment is
terminated by the Company for any reason other than Cause or Employee gives the
Company (delivered to the Vice President and Chief Human Resources Officer) at
least 90 days’ advance written notice of Employee’s intention to discontinue
employment, (b) Employee is a board-designated executive officer in good
standing with EQT Corporation as of the time of his/her termination of
employment, and (c) Employee’s employment shall not have been terminated by
Employee for Good Reason. The terms and conditions of Employee’s Executive
Alternative Work Arrangement, which were set forth in an Executive Alternative
Work Arrangement Employment Agreement attached as Exhibit A to the Original
Agreement, are being revised and updated currently herewith, and are set forth
in the form of Executive Alternative Work Arrangement Employment Agreement
attached as Exhibit A to this Agreement. Employee agrees to execute an Executive
Alternative Work Arrangement Employment Agreement, in a form substantially
similar to the one attached hereto as Exhibit A, within 90 days prior to
Employee’s relinquishment of full-time status, which agreement will become
effective automatically on the day following Employee’s Eligible Termination.
Without limiting the foregoing, Employee agrees that he/she will not be eligible
for the Executive Alternative Work Arrangement, including the post-employment
benefits described therein if Employee’s termination of employment is not an
Eligible Termination.
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States District Court for the Western District of
Pennsylvania, Pittsburgh Division. With respect to any such court action,
Employee hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that such courts are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
11.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel


7



--------------------------------------------------------------------------------





shall render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 10 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
12.    Notification of Subsequent Employment.    Employee shall upon termination
of his/her employment with the Company, as soon as practicable and for the
length of the non-competition period described in Section 1 above, notify the
Company: (i) of the name, address and nature of the business of his/her new
employer; (ii) if self-employed, of the name, address and nature of his/her new
business; (iii) that he/she has not yet secured new employment; and (iv) each
time his/her employment status changes. In addition, Employee shall notify any
prospective employer that this Agreement exists and shall provide a copy of this
Agreement to the prospective employer prior to beginning employment with that
prospective employer. Any notice provided under this Section 12 (or otherwise
under this Agreement) shall be in writing directed to the General Counsel, EQT
Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
13.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
then, prior to the making of any Payments to the Employee, a calculation shall
be made comparing (i) the net after-tax benefit to the Employee of the Payments
after payment by the Employee of the Excise Tax, to (ii) the net after-tax
benefit to the Employee if the Payments had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under (i)
above is less than the amount calculated under (ii) above, then the Payments
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made by first reducing cash Payments and then, to the
extent necessary, reducing those Payments having the next highest ratio of
Parachute Value to actual present value of such Payments as of the date of the
change in control transaction, as determined by the Determination Firm (as
defined in Section 13(b) below). For purposes of this Section 13, present value
shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 13, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.


8



--------------------------------------------------------------------------------





(b)    All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 13(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.
14.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Company, nor its directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by Employee as
a result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company


9



--------------------------------------------------------------------------------





under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Employee is not
permitted to influence the calendar year of payment based on the timing of
his/her signing of the release.
15.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (including the Original Agreement and the Change of Control
Agreement) and understandings, oral or written. This Agreement may not be
changed, amended, or modified, except by a written instrument signed by the
parties; provided, however, that the Company may amend this Agreement from time
to time without Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Employee.


(Signatures on following page)


10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.


EQT CORPORATION                EMPLOYEE


By: /s/ Charlene Petrelli                /s/ Philip P. Conti            
                            
Name: Charlene Petrelli                Philip P. Conti


Title: Vice President &
Chief Human Resources Officer




11



--------------------------------------------------------------------------------








EXHIBIT A
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Philip P. Conti (“Employee”).
WHEREAS, Employee is an executive officer of EQT who desires to relinquish that
status and discontinue full-time employment with EQT but continue employment
with EQT on a part-time basis; and
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.The term of this Agreement is for the one-year period commencing on the day
after Employee’s full-time status with EQT ceases. During that period, Employee
will hold the position of an Executive Alternative Work Arrangement employee of
EQT. Employee’s status as Executive Alternative Work Arrangement (and this
one-year Agreement) will automatically renew annually unless either party
terminates this Agreement by written notice to the other not less than 30 days
prior to the renewal date. The automatic annual renewals of this Agreement will
cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.
2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).
3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year


    

--------------------------------------------------------------------------------






period in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than 100 hours of service, EQT shall pay Employee for a
minimum of 100 hours of service (regardless of the actual number of hours of
service), with any remaining amount owed payable on the next regularly scheduled
payroll date following the end of the applicable one-year period. If either
party terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.
4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.
8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing of


-2-

--------------------------------------------------------------------------------






any payments for such awards will be as provided in the underlying plans,
programs or arrangements and is subject to any required six-month delay in
payment if Employee is a “specified employee” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time of Employee’s
separation from service, with respect to payments made by reason of Employee’s
separation from service. Nothing in this paragraph 8, or in paragraph 7, shall
prevent (a) the continued vesting of previously granted long-term incentive
awards to the extent the award agreement therefore expressly contemplates
continued vesting while the recipient serves as a member of the Board of
Directors of the Company or an affiliate or (b) grants of non-employee director
awards to an individual solely because such individual serves on the Board of
Directors of the Company or an affiliate. Notwithstanding anything contained
herein to the contrary, any special vesting and/or payment provisions applicable
to Employee’s long-term incentive awards pursuant to that certain Amended and
Restated Confidentiality, Non-Solicitation and Non-Competition Agreement between
EQT and Employee dated July 29, 2015 (as amended from time to time, the
“Non-Competition Agreement”) shall apply and be given effect.
9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.
11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company


-3-

--------------------------------------------------------------------------------






terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof, in amount not to exceed $15,000 per calendar year, to be
paid directly by the Company in accordance with and on the dates specified in
the Company’s policies; provided, however, that no such payments or
reimbursements shall be made until the first day following the six-month
anniversary of Employee’s separation from service if Employee is a specified
employee at the time of separation from service, all within the meaning of
Section 409A of Code; provided, further, that to the extent reimbursed or paid,
all reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of payments or reimbursable expenses in a different
taxable year, and such payments or reimbursement shall not be subject to
liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination pursuant to Sections 4,
12 or 17 of this Agreement), the covenants as to non-competition and
non-solicitation contained in the Non-Competition Agreement shall remain in
effect throughout the remainder of


-4-

--------------------------------------------------------------------------------






that one-year term and for a period of twenty-four (24) months, in the case of
non-competition covenants, and thirty-six (36) months, in the case of
non-solicitation covenants, months thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.
18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter shall be heard and decided, and awards, if any, rendered by
a panel of three (3) arbitrators (the “Arbitration Panel”). EQT and the Employee
shall each select one arbitrator from the AAA National Panel of Commercial
Arbitrators (the “Commercial Panel”) and AAA shall select a third


-5-

--------------------------------------------------------------------------------






arbitrator from the Commercial Panel. Any award rendered by the Arbitration
Panel shall be final, binding and confidential as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof.
19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.
21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.
25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.
(Signatures on following page)


-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION                            EMPLOYEE
By:_________________________    ___________________________
Name: Philip P. Conti
____________________________    ___________________________
Title                                                     Date
_______________________________
Date




-7-